DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Kitamura et al (US Pub. 2018/0364765 A1) the closest prior art of record does not disclose the claim 1 limitation “wherein the elastic bridge component comprises a first elastic bar, a second elastic bar, and a connecting member, the first elastic bar is connected between the two first bridge connections, the second elastic bar is connected between the two second bridge connections, and the connecting member is connected between the first elastic bar and the second elastic bar, ” nor disclose the claim 19 limitation, “the elastic bridge component is connected between the first side edge and the second side edge, … wherein the first side edge comprises two first bridge connections respectively 15extending toward the second side edge, and the second side edge comprises a second bridge connection extending toward the first side edge; wherein the elastic bridge component comprises an elastic bar connected between the two first bridge connections, and the second bridge connection is connected to the elastic bar.”  Nor is there an obvious rational to modify Kitamura to do so without impermissible hindsight reasoning.
Claims 2-18 and 20-25 depend from claims 1 and 19, respectively and therefore also recite patentable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687